Title: To Benjamin Franklin from Thomas Digges, 30 October 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr SirOctor 30. 1779
Since I wrote you by Mr. Luard the 8 & 12th. Int. (and in these letters took the liberty to introduce Mr Luard to you) Igave you a line by common post the 20th. past, giving an accot. that an amn. Privateer caled the Gen Glover was taken by the frigate wch. brot over Adml. Byron from Antigua abot. the 20th Sept.; This vessel soon after her sailing from No Carolina fell in with DEstaigns fleet & was with the fleet the 13. 14. & 15 Sept off the Coasts of No Carolina, 24 Ships of the line frigates &c— they had a fair wind, & were steering Noward. Byron is much blamd for not sending this prize Express to New York with advices that DEstaign was on the Coast & steering Noward. It seems that his appearance there will be a great surprize to Clintons army. The latest accots. from that quarter is the 17th. Sept. there were then 4,000 men ready for an Expedition soward— The intelligent here say that 2,000 of them were going to Quebec, and one to garrison Pensacola agt. the Spaniards. Notwithstanding DEstaigns move of situation we are much in fear for Jama. Two Regts. of the new raisd Corps will be sent there on bod. the fleet wch. sails abot the 12 or 15 next month Rodney with 4 or 5 ships of the line & abot 30 merchantm will compose this fleet, & the troops are to be put on board the common merchant ships.
Mr. S——y who was lately with you was detaind sometime on his way & only arrivd last week. He will go in a few days with a large Cargoe.
By this conveyance there will be forwarded some duplicates of letters from our friend DH which He supposes have not got regularly to hand, at least those wch. are the most material & which relate to the Excha. of Prisoners— The crew of the Genl Glover Privateer has added 60 to the numbers in Forton which make them 206 there and 193 at Plymo. As yet there is no appearance of the Cartel moving, & the agents say she is only stopt for want of the French passport— Mr. H and myself are in dayly hopes it will soon arrive; I am very much plagued with their solicitations, & in keeping them quiet. I believe had it not been for Capt C——m, many of those in mill prison would have enterd into the service of the navy here, to which they have had strong temptation from want & the large bountys offerd them.
I have forwarded & got supplyd to Capt. C——m thirty odd pounds. I wrote you before that I had drawn on G——d for fifty pounds the 27th last month for the purpose of help to Capt. C——m. G——d (altho I wrote him to present the bill to you) writes to the person who negotiated it here, that it was not paid or presentd for want of advice; and I am yet uninformd whether it is paid or not & consequently without the money. I remitted a second to the same bill abot. a fortnight ago, and wrote him as I had before done that my bills on you, were by Your order; and desird they might be presented to you before any Ansr. might be given as to protest or acceptance &c—this I thought was advice enough, but he does not seem to think so.
I now inclose You two american Loan Office Bills, the property of a man who is in want in mill prison. One is for 80 the other 36 Dollars making in the whole four hundred & Eighty Livres. If they are good, be pleased to mention so to me in a common letter directed Mr Wm. Singleton Church Nandos Coffee House; and Mr Luard will bear the amot. of them to me provided He has not left Paris—or I dare say Mr W——lp——e will take the trouble of it when He may return. By any such oppery. I should be glad of a name to direct to you under cover to Monr G——d, wch may be safer than your own. There are many little trifling occurrances here that may be useful for you to know, & wch I can communicate safely by that means, but when sent immedy. to You they will be stopt in the Post Office where letters lately have undergone a stricter scrutiny than heretofore. I should be very thankful for a line by common post as soon as this gets to hand, to know whether the poor Prisoners bills herewith inclosd are good or not. Yr. Letter may be directed a Monr. Monr. Wm Singleton Church, Nandos Coffee Ho.
I find by yours of the 7th (recd. since I sat down to write this letter) that some of my letters have miscarryd; for I think I have in two or three mentiond the particular situation and present treatment of Capt. C——m.— He was taken in May by an Engs Frigate, sent to & kept in Irons on board the sd. frigate at N York till put on board the Grantham Packet wch. arrivd at Falmo. the 8th July in a passage of only 17 days.—He was sent directly (Irond) to Pendennis Castle & denied pen  & Ink or to speak to any one but the Goaler. As a Mr Milligan from Maryld. was a passenger in the packet, I very soon heard of Capt C—— situation, & wrote four or five times to a friend of mine in Falmo. to give him every necessary help, but this could not be done there, as no one was allowd to speak to him, & my friend being fearful to trust the Goaler, & not on the spot while he was removing, He was put on board a Sloop of war much in want of Cloaths & refreshment. As soon as I was certain of His confinement & situation, I got a freind to solicit the Board of sick & hurt to have his Irons taken of & get him removd to Mill Prison; the request was granted, tho in such a manner as left me at a loss to know if he was gone a cruise in the ship from falmouth, or impressd as a Seaman; however he got a letter from me the 20th. of Augt. since which He has been as comfortably situated as his place of confinement will admit, & I have had many letters full of thanks from him, & the last very expressive of gratitude to You for yr. offer of assistance, which has been got to him by little & little above thirty pounds, & for which you shall hereafter have his receipts. As it has been principally laid out by a frd. of mine in Plymo. in purchasing Him Cloaths (of which He was extreemly bare) and other comforts, I have not yet recd the accots, & indeed shall not until I hear his wants have been amply satisfyd. He deserves this & much more from Me, & I most cordially wish I had it more in my power to comply with the frequent solicitations I have from that and another quarter. I have spent so much that I really must stop; This is the case with some others here, and as our Subscripn. is in the last fifty, God knows what will become of these poor fellows when it is gone & if the Cartel should be stopt. The last five rects and your intimation are before the Board of Sick & hurt, & we are hopeing dayly for an Ansr. I wish the Texel scheme may be acceptd, but altho humanity to the suffering Prisoners there may point it out, I have little Expectation it will; because the pride of these Gentry may prevent it.
I gave your message to Mr. R——pe & He was extreemly thankful. I did not observe by his manner that he meant soon to take a journey. By his recommendation a Mr. D. Williams sent me two books of His Lectures, which He requested might be forwarded to You. They are gone by a like conveyance to the two paper parcels I lately forwarded to Mr Grand at Amm. (who acknowleges the Rect. of them to Me) I mean those from Mr. V——n. When you get them, it will be a satisfaction to Mr. V. to hear they are got safe, & I shall be glad to hear of the safe arrival of the books.
I find by a letter from Mr. I——d He is now at Amm. ready to embark for Ama. I suppose in consequence of some late resolves. I am sorry for the motives or purposes for wch. He is going to Ama.; that Country has enough to do without entering into further & fatal broils— Some folks seem to like living in hot water.
His friend J. T——e is still here; I see him now & then, but can make nothing out as to what he is about. I beleive he brought over something like a whisper, and is now seemingly much displeasd at the manner it has been treatd. Our friend DH says he is perfectly honest and right, but in these times of peril & false appearances I keep a distance & live but among a few; one of these is honest little B——g——n who is in some expectation of hearing from you I beleive on the subject of some copper meddals. I wish you all success & happiness & am with the highest esteem Yr. very obligd & ob Sert.
Alexr. Hammilton
 
Addressed: A Monsieur Monsieur B. Franklin / Passy
Notation: Digges Oct 30 79
